NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 26 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALICE R. DRUMMER,                               No.   21-35710

                Plaintiff-Appellant,            D.C. No. 3:20-cv-05654-SKV

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                    for the Western District of Washington
                 Mary Alice Theiler, Magistrate Judge, Presiding

                             Submitted July 7, 2022**
                                Portland, Oregon

Before: R. NELSON and LEE, Circuit Judges, and RAKOFF,*** District Judge.

      Alice Drummer appeals the district court’s decision affirming the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
Administrative Law Judge’s denial of Social Security disability benefits. We have

jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291. We affirm.

      Drummer retired from her job as an elementary school principal, citing her

symptoms from obesity, diabetes, peripheral neuropathy, and musculoskeletal

disorders. An ALJ concluded that Drummer had a residual functional capacity

(RFC) consistent with “light work,” 20 C.F.R. § 404.1567(b), so she could still work

as a school principal. The district court affirmed the ALJ’s decision.

      “We review the district court’s order affirming the ALJ’s denial of social

security benefits de novo, and reverse only if the ALJ’s decision was not supported

by substantial evidence in the record as a whole or if the ALJ applied the wrong legal

standard.” Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012) (internal citation

omitted).

      1.     The ALJ properly considered the medical evidence. First, Drummer

argues that the ALJ improperly evaluated the clinical findings of her treating

physicians. Drummer lists her medical history seriatim but does not specify which

clinical evidence the ALJ failed to consider. Because Drummer “failed to argue this

issue with any specificity in h[er] briefing,” this argument is waived. See Carmickle

v. Comm’r of Soc. Sec., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008).1



1
 Even if Drummer preserved this argument, the ALJ discussed substantially all of
Drummer’s impairments. See Howard v. Barnhart, 341 F.3d 1006, 1012 (9th Cir.

                                          2
      Next, Drummer argues that the ALJ improperly credited Dr. Taylor’s opinion.

Dr. Taylor performed a consultative examination to assess Drummer’s functional

limitations and concluded that she could perform light work. The ALJ found Dr.

Taylor’s opinion to be the “mo[st] persuasive because he personally examined

[Drummer].” An “ALJ is responsible for determining credibility,” Magallanes v.

Bowen, 881 F.2d 747, 750 (9th Cir. 1989), and “is not required to give reasons for

crediting, as opposed to rejecting, medical opinion evidence,” Derek R. v. Comm’r

of Soc. Sec., No. 3:20-cv-05154-TLF, 2021 U.S. Dist. LEXIS 88092, at *16 (W.D.

Wash. May 7, 2021).

      Drummer argues that Dr. Taylor was not credible because he failed to consider

her history of osteoporosis, neuropathy, sleep inefficiency, and vision loss. But a

consultative physician need not review all the claimant’s medical records to be

deemed credible. See 20 C.F.R. § 404.1527(c)(6) (listing a medical source’s

familiarity with “other information” in a claimant’s case record as a factor to be

considered in determining the weight given to a medical opinion). Moreover,

Drummer claims in conclusory fashion that Dr. Taylor’s functional assessment—

that she “had no limitations in standing, walking, and sitting”—was contradicted by

his other diagnoses of fatigue, headaches, diabetes, lower leg edema, and back pain.



2003) (“[T]he ALJ does not need to discuss every piece of [medical] evidence.”)
(internal quotations omitted).


                                         3
But Drummer fails to explain how these diagnoses contradict the functional

assessment.   Therefore, this argument is waived for lack of specificity.     See

Carmickle, 533 F.3d at 1161 n.2.2

      Additionally, Drummer challenges the ALJ’s reliance on Lisa Wooten’s

opinion. Like Dr. Taylor, Wooten concluded that Drummer could perform light

work and thus was not disabled. But the ALJ mistakenly believed that Wooten

provided a medical opinion when she was a non-medical single decisionmaker. See

20 C.F.R. §§ 404.1527(a)(1) and 404.906(b)(2). The ALJ’s reliance on Wooten’s

opinion was harmless because it was “inconsequential to the ultimate nondisability

determination.” Molina, 674 F.3d at 1115 (quoting Carmickle, 533 F.3d at 1162).

Wooten’s opinion was consistent with Dr. Taylor’s, which alone is substantial

evidence capable of supporting the ALJ’s RFC determination. See Tonapetyan v.

Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (An examining physician’s “opinion

alone constitutes substantial evidence, because it rests on his own independent

examination” of the claimant.).

      Lastly, Drummer challenges the ALJ’s reliance on Dr. Martin’s opinion. Dr.

Martin likewise concluded that Drummer could perform light work. Because this


2
  Drummer also claims that Dr. Taylor failed to consider how her pain would limit
her functional ability. But Dr. Taylor explicitly considered Drummer’s history of
lower leg pain from edema, hip pain from trochanteric bursitis, and back pain from
degenerative disc disease.


                                        4
determination was in part based on Dr. Taylor’s report, which, according to

Drummer, was “inconsistent with [its] own findings,” she argues that Dr. Martin’s

opinion is also entitled to no weight. But for reasons previously stated, Dr. Taylor’s

opinion was not internally inconsistent. Additionally, Drummer says Dr. Martin

failed to account for “fatigue, sleep apnea, peripheral neuropathy, edema, and her

many fractures.” But Dr. Martin explicitly considered these conditions.

      2.     The ALJ properly discredited Drummer’s subjective pain and

symptoms testimony. Valid reasons for rejecting a claimant’s testimony include

inconsistencies in the claimant’s testimony, or inconsistencies between her

testimony and her conduct, such as “daily activities, her work record, and testimony

from physicians and third parties concerning the nature, severity, and effect of the

symptoms.” Thomas v. Barnhart, 278 F.3d 947, 958–59 (9th Cir. 2002).

      First, Drummer’s testimony was inconsistent with the objective medical

evidence. See Carmickle, 533 F.3d at 1161 (“Contradiction with the medical record

is a sufficient basis for rejecting the claimant’s subjective testimony.”).3 For

example, Drummer testified that her impairments substantially limited her ability to


3
 According to Drummer, the ALJ discounted her testimony because it was not fully
supported by objective medical evidence. See Burch v. Barnhart, 400 F.3d 676, 681
(9th Cir. 2005) (The “lack of medical evidence cannot form the sole basis for
discounting pain testimony.”). But the ALJ discounted Drummer’s testimony
because it was contradicted by objective medical evidence, which is permissible.
Carmickle, 533 F.3d at 1161.


                                          5
walk, but she has had a normal gait throughout the disability period, and Dr. Taylor

found no limitations on standing and walking. Drummer also testified that, because

of her edema, she was required to elevate her legs for substantial amounts of time

each day. But Drummer was instructed to elevate her legs only after fracturing her

ankle, and there is no evidence that this was an ongoing requirement. And Drummer

testified that her peripheral neuropathy substantially limited her ability to work, but

Drummer was not diagnosed with this condition until January 2018, near the end of

her claimed disability period. The ALJ properly found that these inconsistencies

undermine her credibility.

      Second, Drummer’s return to part-time work (3 days per week, 8 hours per

day) as a substitute principal undermines her credibility. See Greger v. Barnhart,

464 F.3d 968, 972 (9th Cir. 2006) (explaining that part-time work during the period

of alleged disability is a valid reason to discredit the claimant’s testimony). “The

determinative issue is whether the claimant’s part-time work is inconsistent with the

limitations asserted.” Susana R. v. Saul, No. 5:19-cv-01537-KES, 2020 U.S. Dist.

LEXIS 146010, at *20 (C.D. Cal. Aug. 13, 2020).

      Third, the ALJ found Drummer’s daily activities inconsistent with her

testimony. “[D]isability claimants should not be penalized for attempting to lead

normal lives in the face of their limitations.” Garrison v. Colvin, 759 F.3d 995, 1016

(9th Cir. 2014) (quoting Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)).


                                          6
Therefore, a claimant’s activities are relevant to credibility only if they are

inconsistent with her claimed limitations. Id. Drummer testified that she has

extreme fatigue, is socially isolated, needs assistance shopping for groceries, and can

only perform light chores. But Drummer’s psychologist noted that she can shop,

socialize, work, and engage in leisure activities normally. Drummer also told Dr.

Taylor that she “does not require assistance with activities of daily living” and can

perform all chores except for yard work. This undermines Drummer’s credibility.

      Lastly, the ALJ noted Drummer’s travel. The ability to travel may undermine

a claimant’s testimony. See Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir.

2008) (holding that “travel to Venezuela for an extended time” undermined the

claimant’s credibility). Drummer traveled to the East Coast for one week “after the

unexpected death of her 41-year-old niece,” and she went on a cruise to Jamaica and

the Cayman Islands. While Drummer might be able to endure substantial pain to

attend the funeral of a loved one, an international cruise vacation, which presumably

involves walking and other activities, undermines Drummer’s testimony.

      AFFIRMED.




                                          7